DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
Drawings 11A and 27A are objected to as failing to comply with 37 CFR 1.84(m) because the shading impermissibly reduces legibility, and does not aid in understanding the invention.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0325723 A1 to Shih (Shih).
Regarding claim 1, Shih teaches a cooling pack (102) that cools a human body (see abstract), the cooling pack comprising a freezing medium (101) having a phase transition temperature specified in a range of temperature (see for example [0041]), the range being suitable to maintain the human body at a low temperature (see for example [0019]), and a first container section (any one of 103 which denotes the compartments) containing the freezing medium therein (Fig. 1A), wherein the freezing medium and the first container section constitute a cold storage layer (inherent as the first container contains the freezing medium).
Regarding claim 5, Shih teaches the cooling pack of claim 1 as well as wherein the cold storage layer comprises a plurality of first container sections (103, Fig. 1 A), and an articulation mechanism configured to couple the plurality of first container sections ([0045, 0073, 0076]).
Regarding claim 9, Shih teaches the cooling pack of claim 1 as well as wherein the cold storage layer comprises a plurality of first container sections (103) arranged in 
Regarding claim 13, Shish teaches a therapeutic tool (title) for use in cooling therapy, the therapeutic tool comprising a cooling pack (102) according to claim 1 (see rejection of claim 1 above), and a fixing unit ([0047]) configured to fix the cooling pack so as to bring the cooling pack into contact with skin of the human body ([0047]).
Claim(s) 1, 2 and 5-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP2004/097491 to Sawada (Sawada, see attached machine translation).
Regarding claim 1, Sawada teaches a cooling pack (title) that cools a human body, the cooling pack comprising a freezing medium (2a) having a phase transition temperature specified in a range of temperature, the range being suitable to maintain the human body at low temperature (see for example [0001]), and a first container section (22) containing the freezing medium (2a) therein, wherein the freezing medium and the first container section define a cold storage layer (2).
Regarding claim 2, Sawada teaches the cooling pack of claim 1 as well as an antifreeze medium (3a) flexible at the phase transition of the freezing medium and a second container section (43) comprising a flexible material and containing the antifreeze medium therein (the antifreeze bag can maintain flexibility and cope with deformation, last line of the last full paragraph on page 2), wherein the antifreeze medium and the second container section constitute a buffer layer having a prescribed thermal conductivity, a prescribed thermal diffusivity, a prescribed thermal effusivity, and a prescribed heat transmission coefficient (inherent in that the materials have 
Regarding claim 5, Sawada teaches the cooling pack of claim 1 as well as wherein the cold storage layer comprises a plurality of first container sections (2c), and an articulation mechanism (21) configured to couple the plurality of first container sections.
Regarding claim 6, Sawada teaches the cooling pack of claim 2 as well as wherein the antifreeze medium is held by a part of the first container section and a part of the second container section (Fig. 2 as the antifreeze medium is within 43 and in contact with 22).
Regarding claim 7, Sawada teaches the cooling pack of claim 2 as well as wherein the cold storage layer, as well as the antifreeze medium, is encased in the second container section (Fig. 2).
Regarding claim 8, Sawada teaches the cooling pack of claim 2 as well as wherein the cold storage layer comprises a thermal insulation layer (1) on a side opposite from the buffer layer (Figs. 1 and 2).
Regarding claim 9, Sawada teaches the cooling pack of claim 1 as well as wherein the cold storage layer comprises a plurality of first container portions (2c) arranged in a matrix (Figs. 1 and 2) on a plane, and a plurality of articulation mechanisms (21) configured to couple the plurality of first container sections.
Regarding claim 10, Sawada teaches the cooling pack of claim 5 as well as wherein the or each articulation mechanism is configured to be freely bendable and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih or Sawada.
Regarding claim 3, Shih or Sawada teaches the cooling pack of claim 1, but not specifically maintaining a site in contact with the skin of the human body at or above 17oC.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have maintained the site in contact with the skin of the human body at or above 17oC, since it has been held that discovering the optimum value of a results effective variable involves only routine skill in the art.  Here the results effective variable is the temperature of the site which results in the desired treatment at the site.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada.
Regarding claim 4, Sawada teaches the cooling pack of claim 1, but not wherein regarding the buffer layer, the thermal conductivity is from 0.584 to 0.590, the thermal diffusivity is from 1.503x10-7 to 1.537x10-7, the thermal effusivity is from 1,495 to 1,503 and the heat transmission coefficient is from 113 to 115.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a thermal conductivity from 0.584 to 0.590, a thermal diffusivity from 1.503x10-7 to 1.537x10-7, a thermal effusivity from 1,495 to 1,503 and a .
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of US 2013/0317578 A1 to Diller et al. (Diller).
Regarding claims 11 and 12, Sawada teaches the cooling pack of claim 1, as well as an antifreeze medium (3a) flexible at a phase transition temperature of the freezing medium, and an antifreeze medium holding section (43) provided in a thickness direction 9Figs. 1 and 2), wherein the antifreeze medium and the second container section constitute a buffer layer (Figs. 1 and 2) and the buffer layer transfer heat between the human body and the cold storage layer when brought into contact with skin of the human body (4b1 is the top surface, i.e. the surface in contact with the user).  However, Sawada does not teach a mitten section comprising a flexible material and shaped like a bag to contain a hand of the human body therein with an anti-freeze medium holding section provided in a thickness direction of the mitten section, an open/close section configured to seal the mitten section or a pipe configured to couple to a depressurizing device configured to reduce pressure in the mitten section.
Diller teaches a system for altering temperature in a mammalian body ([0031]) that includes a mitten (vessel 20) having an open/close section (pressure seal 24) configured to seal the mitten section, and a pipe (26) configured to couple to a depressurization device (27) configured to reduce pressure in the mitten section ([0140]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sawada to include the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.